        Case 4:20-cv-00048-MWB Document 36 Filed 04/27/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

       GREENWAY LOGISTICS, LLC.                  CIVIL ACTION-LAW
                        Plaintiff
                                              JURY TRIAL DEMANDED
 vs.
                                               No.: 4:20-CV-00048-MWB
 LAXMI WHITE, a/k/a LAUREN
 WHITE                                       (HONORABLE MATTHEW W.
                      Defendant                     BRANN)

                            ENTRY OF APPEARANCE

To the Clerk:

       Please enter my appearance on behalf of Defendant, Lauren White.

                                           Respectfully submitted,

                                           /s/ Travis M. Eckersley
                                           Travis M. Eckersley, Esq.
                                           Attorney I.D. No.: 324365
                                           Oliver, Price & Rhodes
                                           1212 South Abington Road
                                           P.O. Box 240
                                           Clarks Summit, PA 18411
                                           Phone: (570) 585-1200
                                           Fax: (570) 585-5100
                                           Email: tme@oprlaw.com
          Case 4:20-cv-00048-MWB Document 36 Filed 04/27/21 Page 2 of 2




                              CERTIFICATE OF SERVICE


      I, TRAVIS M. ECKERSLEY, ESQUIRE, of Oliver, Price & Rhodes, hereby

certify that on this date, I caused the foregoing ENTRY OF APPEARANCE via the

Court’s ECF system on all counsel of record as authorized under Federal Rule

5(b)(2)(E) and local rule 5.6 of the United States District Court for the Middle

District of Pennsylvania. I further certify that all counsel of record in the case are

registered CM/ECF users and that service will be accomplished by the CM/ECF

system.



 Attorney’s address:

 Andrew R. Carson, Esquire
 1901 East College Avenue
 State College, PA 16801
 carson.andrew.r@gmail.com




                                               /s/ Travis M. Eckersley
                                               Travis M. Eckersley, Esq.




                                           2
